UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7075


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ADEWALE JOHNSON ALADEKOBA, a/k/a Jay Johnson, a/k/a Orlando
Percival McGregory, a/k/a Wally,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:93-cr-00018-WMN-3; 1:12-cv-00924-WMN)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Adewale Johnson Aladekoba, Appellant Pro Se. Roann Nichols,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adewale Johnson Aladekoba appeals the district court’s

order denying his 18 U.S.C.A. § 3582(c)(1)(B) (West Supp. 2011)

motion for sentence reduction to the extent otherwise permitted

by 28 U.S.C.A. § 2255 (West Supp. 2012).                     We have reviewed the

record and find no reversible error as to the denial of relief

under 18 U.S.C.A. § 3582(c)(1)(B).                 Accordingly, we affirm that

portion of the order for the reasons stated by the district

court.      United States v. Aladekoba, Nos. 1:93-cr-00018-WMN-3;

1:12-cv-00924-WMN (D. Md. June 5, 2012).

               The district court also considered Aladekoba’s motion

to the extent it was intended as a 28 U.S.C.A. § 2255 motion,

and dismissed it as successive.                  This portion of the order is

not    appealable       unless    a   circuit      justice      or    judge    issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability      will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find    that     the

district       court’s      assessment    of    the   constitutional          claims     is

debatable      or     wrong.      Slack   v.     McDaniel,      529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

                                            2
prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,     and   that       the    motion     states      a    debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Aladekoba has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the portion

of the appeal related to § 2255 relief.

              We dispense with oral argument because the facts and

legal    contentions    are    adequately            presented    in    the       materials

before   the    court   and    argument        would     not     aid   the       decisional

process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                           3